DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I invention in the reply filed on 02/03/2022 is acknowledged.
Claims 8-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/03/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hai et al (Roles of ethylene glycol solvent and polymers in preparing uniformly distributed MgO nanoparticles, Journal of Asian Ceramic Societies 5 (2017) 176-182).
Hai et al teaches preparing MgO nanoparticles using a solution comprising at least a magnesium precursor (i.e. MgCl2·6H2O) and a hydrolyzing agent (CO(NH2)2) (Fig.6 a) in ethylene glycol (i.e. EG) under constant stirring at room temperature and heated at 110 ºC for 8 h forming a precipitate, then drying to the precipitate form a prepared precursor, calcining as-prepared precursor was calcinated to obtain MgO particles (page 177, section 2.1.1).   Hai et al further teaches polymers polyethylene glycol (PEG) can be added into the solution to control the dispersibility of the MgO nanoparticles (page 177, section 2.1.2, section 3.3, Fig. 4, Fig. 5). 
Regarding claim 1, Hai et al. does not expressly teach hydrothermal treating the precursor solution. 
However, Hai et al. teaches ethylene glycol and water mixture can be used as solvent for preparing MgO particles, wherein water can affect morphology of the obtained MgO while ethylene glycol plays an important role in controlling the size uniformity of MgO (page 179 first-2nd para.). 
It would have been obvious for one of ordinary skill in the art to adopt an aqueous solution having the magnesium precursor, hydrolyzing agent urea (CO(NH2)2) and polyethylene glycol in a mixture of ethylene glycol and distilled water and heating such aqueous solution (i.e. hydrothermal treating) for forming magnesium oxide containing precipitate thus help producing MgO product with desired morphology and size uniformity as suggested by Hai et al(page 179 first-2nd para., section 3.3).  It would have been obvious for one of ordinary skill in the art to heat magnesium precursor with hydrolyzing agent urea (CO(NH2)2) in an optimized mixture ethylene glycol and distilled water solvent via routine experimentation (see §MPEP 2144. 05 II) for help producing MgO product with desired morphology and size uniformity as suggested by Hai et al. 
Ass for producing an “isomerization catalyst”, this is just an intended use for the obtained MgO, but does not structurally limit the instantly claimed method.  In this case, Hai et al. already teaches a same or substantially the same method of forming a same or substantially the same MgO as that of instant application.   Hai et al. further teaches the formed MgO can be used as catalyst (page 176 Introduction first para.).  
Regarding claim 2, Hai et al teaches using 0.05 mol magnesium precursor (i.e. MgCl2·6H2O) and 0.2 mol urea (CO(NH2)2), wherein the molar ratio of magnesium precursor to the hydrolyzing agent in the precursor solution is 1:4. 
Regarding claim 3, Hai et al also teaches not adding any PEG into the precursor solution for forming MgO particles (i.e. the ratio of magnesium to PEG suppose to be 0), and Hai et al. further teaches using 2.0 g PEG (MW-=10,000), i.e. (0.0002 mol) PEG, the molar ratio of magnesium precursor to PEG being 2.5 to 0.01.   Hai et al also discloses addition of PEG affecting the dispersibility and size uniformity of formed MgO nanoparticles, affects crystal structure of obtained MgO material (page 179 section 3.3, Fig. 4-5).  It would have been obvious for one of ordinary skill in the art to adopt a same magnesium precursor to PEG molar ratio as that of instantly claimed via routine optimization (see §MPEP 2144. 05 II) for help obtaining MgO nanoparticles with desired dispersibility, size uniformity and crystal structure as suggested by Hai et al (page 179 section 3.3, Fig. 4-5).  
Regarding claim 4-6, Hai et al further teaches the reaction solution pH need be monitored in the solution to precipitate Mg2+ ions as Mg5(CO3)4(OH)2(H2O)4 and then produce MgO nanoparticles (page 179 last para. -page 180 1st para., Fig. 6) wherein the reaction solution pH ranges from around 6.1 to 8.25.   Hai et al disclosed pH range overlapping with that of instantly claimed range, thus renders a prima facie case of obviousness (see §MPEP 2144. 05 I). It would have been obvious for one of ordinary skill in the art to adjust precursor solution pH value same as that of instantly claimed via routine optimization (see §MPEP 2144. 05 II) for providing supply sufficient OH and CO3 to precipitate Mg2+ ions as Mg5(CO3)4(OH)2(H2O)4 and then produce MgO nanoparticles as suggested by Hai et al (page 179 last para.-page 180 1st para., Fig. 6)
Regarding claim 7, Hai et al. discloses heating the precursor solution under 110 ºC for 8 hours (section 2.1.1) and heating time longer than 7 hours the precursors starting to crystallize and product has higher yield (Fig. 6, page 181 last para.).  It is noted that Hai et al suggesting heating time is results-effective variable.  It would have been obvious for one of ordinary skill in the art to adopt a suitable heating time when solution comprising a mixture of distilled water and EG via routine optimization (see §MPEP 2144. 05 II) for help obtaining desired MgO product with high yield, desired morphology etc.  as suggested by Hai et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-7 of U.S. Patent No. 11311869 in view of Hai et al (Roles of ethylene glycol solvent and polymers in preparing uniformly distributed MgO nanoparticles, Journal of Asian Ceramic Societies 5 (2017) 176-182). US’869 teaches a substantially the same method of producing MgO as that of instant application except not teaching using PEG in the precursor solution, which is taught by Hai et al as discussed above. 
It would have been obvious for one of ordinary skill in the art to adopt PEG into the precursor solution with suitable magnesium precursor to PEG molar ratio as shown by Hai et al for help obtaining MgO nanoparticles having desired dispersibility and size uniformity as suggested by Hai et al. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, for example Nishido et al. to US 20200246864 discloses a  method for producing  magnesium oxide powder comprising: a pulverization step of pulverizing a magnesia clinker to obtain a magnesium oxide powder; a polishing step of polishing the pulverized magnesium oxide powder to exfoliate a particle surface; and a classification step of classifying the polished magnesium oxide powder to remove the exfoliated fine powder. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUN LI/           Primary Examiner, Art Unit 1732